Citation Nr: 1812808	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease.  

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.  

3.  Entitlement to a compensable disability rating for a history of kidney stones.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to October 1989.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2017 videoconference hearing and a transcript of the hearing has been associated with the claims file.  

During the pendency of the appeal, an October 2015 rating decision granted service connection for diabetic peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus type II.  The Veteran has not appealed the October 2015 rating decision; therefore, those matters are not before the Board on appeal.  See 38 C.F.R. §§ 4.119, 20.200-02 (2017).  Additionally, a February 2017 rating decision granted service connection for bradycardia, implantable cardiac pacemaker, and congestive heart failure (previously claimed as ischemic heart disease); as such, this claim is no longer before the Board.  

Finally, the Board notes that the Veteran submitted a December 2017 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, wherein he asserted that he was unable to work due to all of his service-connected disabilities.  The Board finds this is sufficient to raise the issue of entitlement to a TDIU rating, and it is discussed further herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The probative evidence of record does not document that the Veteran has had a diagnosis of peripheral vascular disease for any period on appeal.  

2.  For the entire period on appeal, the Veteran's diabetes mellitus type II has not required any physician-prescribed regulation of activities.  

3.  At the December 2017 Board videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to a compensable disability rating for a history of kidney stones.  

4.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease have not been met for any period on appeal.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

2.  The criteria for an increased disability rating in excess of 20 percent for diabetes mellitus type II have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2017).  

3.  The criteria for withdrawal of a claim of entitlement to a compensable disability rating for a history of kidney stones have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - Peripheral Vascular Disease  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran claims entitlement to service connection for peripheral vascular disease.  Significantly, however, post-service treatment records do not document a diagnosis of peripheral vascular disease for any period on appeal.  Notably, a March 2013 artery and vein conditions examination was afforded to the Veteran based upon his reports of decreased circulation in his left lower extremity; however, the examiner concluded that the Veteran did not have a vascular disease, including peripheral vascular disease.  

Although the Veteran's lay statements of record are probative insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that he has a current disability of peripheral vascular disease, such statements of little probative value as the Veteran does not possess the medical expertise to diagnose a complex internal condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran testified at the December 2017 videoconference hearing that he had a current disability of peripheral vascular disease and received current treatment for the condition, the Board notes that such testimony is inconsistent with the evidence of record which fails to document any such diagnosis.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the record was held open for 60 days following the December 2017 videoconference hearing to allow the Veteran to submit any relevant private treatment records documenting his reports of treatment for peripheral vascular disease; however, he did not thereafter submit any relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As such, based upon a review of the evidence of record, there is no probative evidence that the Veteran has had a current disability of peripheral vascular disease for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  As such, the preponderance of evidence weighs against his claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating - Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the Veteran's increased rating claim on appeal, the Board has properly considered the relevant appeal period, as well as whether any additional staged rating periods are warranted.  

The Veteran seeks entitlement to an increased disability rating for diabetes mellitus type II, which is currently rated as 20 percent disabling under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2017).  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  Finally, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

Turning to the evidence of record during the relevant appeal period, upon VA examination in March 2013, the Veteran's diabetes mellitus type II required daily insulin injections and a restricted diet; however, there was no regulation of activities.  The Veteran was also noted to have erectile dysfunction associated with his diabetes mellitus type II.  

A subsequent January 2017 VA examination documented that the Veteran's diabetes mellitus type II required daily insulin injections; however, there was no regulation of activities as part of the medical management of his diabetes mellitus.  

The Veteran testified at the December 2017 Board videoconference hearing that his diabetes mellitus required increased injections of insulin and a restricted diet; however, he did not report any regulation of activities required by a physician.  In fact, when asked if his doctor had ordered any specific restrictions on activities due to diabetes, the Veteran said his only restrictions involved food.

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913 (emphasis added).  However, the preponderance of the evidence of record does not document that the Veteran's diabetes mellitus type II has required medical regulation of activities, including avoidance of strenuous occupational and recreational activities for any period on appeal.  As such, an increased 40 percent disability rating is not warranted for any period on appeal.  See id.  The Board understands that the Veteran's belief of the increased insulin was indicative of a worsening of the disability; however, as stated above, regulation of activities is needed for a higher rating.

The Board acknowledges that the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  See id., Note 1.  As noted in the introduction, the Veteran is separately service-connected for peripheral neuropathy of his bilateral lower extremities associated with his diabetes mellitus type II; however, he has not pursued an appeal with respect to the disability rating or effective date assigned regarding such disability, and it need not be addressed further herein.  

As noted above, the March 2013 VA examination found that the Veteran's erectile dysfunction was a complication of his diabetes mellitus type II, and it has been considered as a noncompensable complication of the diabetes process.  Additionally, the Veteran is also in receipt of special monthly compensation (SMC) for the loss of a creative organ, effective August 10, 2012, based upon his erectile dysfunction.  The Board notes that erectile dysfunction is rated under DC 7522.  38 C.F.R. § 4.115b, DC 7522 (2017).  Thereunder, a 20 percent disability rating is assigned for deformity of the penis with loss of erectile power.  Id.  However, in every instance where the schedule does not provide a compensable evaluation, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other diagnostic code that more appropriately reflects the Veteran's erectile dysfunction.  38 C.F.R. §§ 4.20, 4.27 (2017).  Based on the evidence of record, the Board finds that a separate compensable disability rating for erectile dysfunction is not warranted.  While the Veteran has some loss of erectile power, the medical evidence of record does not indicate, neither does the Veteran contend, that he has any physical deformity of his penis.  Without evidence of deformity of the penis, a compensable evaluation for erectile dysfunction is not warranted.  Here, the requirement under DC 7522 of deformity of the penis with loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson, 1 Vet. App. 334.  Thus, the Veteran's erectile dysfunction is best rated as a noncompensable complication of his diabetes mellitus type II and part of the diabetic process under DC 7913 for the entire period on appeal.  38 C.F.R. § 4.119.  

Based upon the above, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, 1 Vet. App. 49.  

IV.  Withdrawn Claim - Increased Rating, Kidney Stones  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the December 2017 Board videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim of entitlement to a compensable disability rating for a history of kidney stones.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.  

V.  TDIU

As discussed in the Introduction above, the Board has found that the Veteran's December 2017 TDIU application, which asserted that he was unable to work due to all of his service-connected disabilities, is sufficient to raise the issue of entitlement to a TDIU rating in the context of his current appeal.  See Rice, 22 Vet. App. 447.  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for bradycardia, implantable cardiac pacemaker, and congestive heart failure (rated as 60 percent disabling from January 10, 2017), diabetes mellitus type II with erectile dysfunction (rated as 20 percent disabling from June 30, 2008), tinnitus (rated as 10 percent disabling from August 26, 2015), bilateral lower extremity peripheral neuropathy (each rated as 10 percent disabling from August 26, 2015), bilateral hearing loss (rated as noncompensable from November 1, 1989), and a history of kidney stones (rated as noncompensable from November 1, 1989).  Based upon the above, the Veteran's combined disability rating of 80 percent from January 10, 2017 meets the schedular percentage requirements for consideration of a TDIU rating.  See 38 C.F.R. § 4.16(a).  However, following a review of the evidence of record, and as discussed below, the Board finds that the Veteran's service-connected disabilities have not precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal, and thus, neither a TDIU rating from January 10, 2017 nor referral for consideration of a TDIU rating prior to January 10, 2017 is warranted.  

The Veteran's December 2017 TDIU application reported that his service-connected heart disability, diabetes mellitus type II, lower extremity peripheral neuropathy, hearing loss, and kidney stones prevented him from securing or following a substantially gainful occupation.  He stated that he last worked full-time in January 2004 and his last reported position was in security for Floyd College until January 2005.  He noted that he did not leave his last job due to his claimed disabilities, and reported that his claimed disabilities precluded work from June 30, 2008.  Finally, he reported an educational history including four years of college, without further education or training.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities have precluded substantially gainful employment for any period on appeal. For example, while a January 2017 VA diabetes mellitus examination found some functional impact upon his ability to work based upon occasional low blood sugar and shortness of breath, the examiner did not document that his diabetes mellitus precludes employment.  Similarly, a January 2017 VA heart examination documents some functional impact upon his ability to work, including shortness of breath and dizziness with increased activity; however, the examiner did not conclude that the Veteran's heart disability, which disability rating is 60 percent, precluded employment.  A January 2017 VA kidney examination found no functional impact upon the ability to work as a result of the Veteran's history of kidney stones.  During a prior October 2015 VA audiology examination, the Veteran reported some functional impact in that he was sometimes unable to hear and respond to his wife during conversation.  And finally, an October 2015 VA peripheral nerves examination found no resulting functional impact as a result of the Veteran's lower extremity peripheral neuropathy.  The Board finds that the preponderance of the evidence does not support that all of the Veteran's service-connected disabilities prevent him from securing and following a gainful employment. 

During the December 2017 Board hearing, the Veteran reported that he was not currently working and that he experienced occasional shortness of breath, resulting in decreased physical activity; however, he did not state his current unemployability was due to his service-connected disabilities.  

In sum, the Board has considered the evidence of record and finds that while there is some resulting functional impact upon his ability to work due to his various service-connected disabilities, the probative evidence of record, including as discussed above, does not document that the Veteran has been completely precluded from securing or following a substantially gainful occupation for any period on appeal.  Despite some functional impact upon physical occupations, the Board finds that the Veteran's educational history, including four years of college, provides him with adequate transferrable skills which would enable him to perform various sedentary occupational duties.  As such, a TDIU rating is not warranted, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for peripheral vascular disease is denied.  

An increased disability rating in excess of 20 percent for diabetes mellitus type II is denied for the entire period on appeal.  

The claim of entitlement to a compensable disability rating for a history of kidney stones is dismissed.  

A TDIU rating is denied for the entire period on appeal.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


